 DECISIONS OF NATIONAL LABOR RELATIONS BOARDHansen Chevrolet and Cornelius SuggsFelix Chevrolet and Cornelius Suggs. Cases 31 ('A7042 and 31 -CA -7043August 16, 1978DECISION AND ORI)ERBY CHAIRMAN FANNIN( AN[) MtN1BM RS Jt NKINSAND PEN[ I10()On March 8, 1978. Administrative Law JudgeJames M. Kennedy issued the attached Decision inthis proceeding. Thereafter. Respondent Hansenfiled exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified herein.ORDERPursuant to Section 10(c) of the National l.aborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administratie Law Judge, as modifiedbelow, and hereby orders that the Respondent. Han-sen Chevrolet, Los Angeles. California. its officers.agents, successors, and assigns, shall take the actionset forth in said recommended Order, as so modified:Substitute the following for paragraph 2(a):"(a) Immediately offer Cornelius Suggs reinstate-ment to his former position or, if that position nolonger exists, to a substantially equivalent position.without prejudice to his seniority or other rights andprivileges, and make him whole for lost earnings.plus interest, in the manner set forth in the remedysection of this Decision."IT IS FURTHER ORDEtRED that the consolidated com-plaint insofar as it relates to Respondent Felix ('hev-rolet be, and it hereby is, dismissed.DECISIONSIA1EMENI Of IHF( CASEJAMES M. KENNEDY, Administrative Law Judge: 'This casewas heard before me on September 20 and 21, 1977,1 pur-lHereinafter all dates are 1977 unless other, ise ntelld.suant to a consolidated complaint and notice of hearingissued on June 21 by the Regional Director of the NationalLabor Relations Board for Region 31. The consolidatedcomplaint is based upon charges filed on May 10 (thecharge in Case 31 -CA-7042 was amended on June 13) byCornelius Suggs, an individual (herein called Suggs). Theconsolidated complaint alleges that Hansen Chevrolet(herein called Respondent Hansen or Hansen) and FelixChevrolet (herein called Respondent Felix or Felix) haveengaged in and are engaging in certain violations of Sec-tion 8(a)(I) of the National I abor Relations Act, asamended.IssuesThe first issue to he decided in this case is whether or notSuggs, while employed by Respondent Hansen, engaged in.or caused Hansen to believe he had engaged in or wouldengage in, protected concerted activity. If so, did Respon-dent Hansen discharge him for engaging in that activity?The second issue is whether or not Respondent Felix dis-charged Suggs upon learning of his protected concertedactivity while employed at Hansen.All parties were given full opportunity to participate, tointroduce relevant evidence. to examine and cross-examinewitnesses, to argue orally. and to file briefs. Briefs, whichhave been carefullv considered, were filed on behalf of theGeneral Counsel and Respondents.Upon the entire record of the case and from my observa-tion of the witnesses and their demeanor, I make the fol-lowing:FiuNisN(is o( FA(CIIll} BLISINFSS (F lit RESP()NDIENISA. Respondenl HansenRespondent Hansen is a California corporation whichoperates a ('hevrolet dealership in Los Angeles. California.It admits that its gross revenues annually exceed $500,000and that it annually purchases and receives goods and ser-vices valued in excess of $50,000 directly from supplierslocated outside California. It therefore admits, and I find,that it is an employer engaged in commerce or in a busi-ness affecting commerce within the meaning of Section2(6) and (7) of the Act.B. Re.spondent FelixRespondent Felix is a California corporation which alsooperates a Chevrolet dealership in Los Angeles. It, too,admits that its gross revenues annually exceed $500,000and that it annually purchases and receives goods and ser-vices valued in excess of $50,000 directly from supplierslocated outside California. It therefore admits, and I find,that it is an employer engaged in commerce or in a busi-ness affecting commerce within the meaning of Section2(6) and (7) of the Act.237 NLRB No. 89584 HANSEN CHEVROLET11 III1 AlIILi A iD I AIR I H( 'R Ir isA. Theior ol litic (CaoThe General Counsel contends that Respondent I lansenviolated Section 8(a)(1) of the Act wuhen it dischargedSuggs upon discovery that he was soliciting fellosv emplol-ees to sign a letter, considered to be a petition, im order toask Corporate President Peter T. Mann for increased ag-es and fringe benefits. Respondent contends that Suggswas not engaging in activities for and on behalf of othersbut only on behalf of himself and therefore rwas not en-gaged in concerted activity. and his conduct va., thus un-protected.With regard to Respondent Felix. the General ( o unselcontends that shortly after hiring Suggs upon his ldepartturefrom Hansen, Felix learned of his concerted a cti its whileat Hansen and thereupon discharged him. Respondent Fe-lix contends that it was not aware of Suggs' acti ities atHansen and that it discharged him solelI because he hadmade a false unemployment compensatiotn claiml to theState of California Emplo)nment De eloprmernt D)epart-ment.To some extent the credibility of xa rious witnesses is alissue. As will be seen, although Suggs' testimon, .ias fa-cially credible, I am somew hat chars of it because of hisadmittedly having made the false clail to the unermplo' -ment compensation agency. Mloreo er, his pretrial affida-vit contained numerous, significant omissions. Accord-ingly, I will, for the most part, not rely upon his testimons.Nonetheless, as will he seen, I believe the evidence delmon-strates that Respondent Hansen did indeed violate Section8(a)( I) when it discharged Suggs. On the other hand. I .aimnot persuaded that Respondent Felix likewise \iolaited Sec-tion 8(a)( ).B. BackgrrondSuggs is a fully qualified brake and front-end mechanicwho has generally been employed b) (Chevrolet dealershipsin the Los Angeles area. Felix hired him in Max 1969. andhe worked continuously there until September 1973, whenhe left to attend the Northrop Institute of TI echnology. Af-ter leaving that institution, he worked at a Ford dealershipand two other Chevrolet dealerships. In August 1976. hewas hired by Respondent Hansen, where he worked as abrake and front-end mechanic until his discharge ont April27, 1977.While employed at Hansen, his immediate superisorwas John Harvanchik, the service manager. lars-anchik'ssuperiors were Gordon Prescott, the service administrator.and Paul E. Joseph, the general manager, who has overallresponsibility for the dealership. Hansen's corporate presi-dent is Peter T. Mann. Between April 27 and May 6, Suggslooked for new employment. Having heard that Felix waslooking for brake and front-end mechanics. on Fridav,May 6, he telephoned that dealership and spoke to IHowardWilburn, the assistant service manager. As a result of thetelephone conversation, Suggs was interviewed by Wilburnthat afternoon. Wilburn hired him, and told him to reportfor work on Monday. May 9. Suggs did so. but was dis-charged on May 10.Wilburn's immediate superior at Felix is George Mat-suguma. the service manager. Supersising both of them isPeter H. Dizon, the business manager.(. Rt','ndemi HIancn DI)ixchare SulgtgsRespondent Hlarinsen' employees are not represented b)anx union. As noted. Hlansen hired Suggs in August 1976as a brake and front-end mechanic. His work was super-vised bh Service Manager Hlarvanchik. During this period.Suggs ,vas piaid according to the "flat rate" formula then ineffect for all ser' ice department technicians. Under the for-mula. each technician w\as paid a certain percentage of the"flat rate hour" charged the customer. At that time the flatrate hour charged the customer was $18.75. Of thatamount. Suggs. as well as the other technicians. received$7.50. Thus. the percentage he and the other techniciansearned Vwas 40 percent of the flat rate hour.Although the 40-percent system had been in effect forsonme time. xen v well before Suggs was hired, in the com-parati elx recent past the mechanics' percentage had beenas high as 50 percent. lanll employees in the industrv.including Suggs and. no doubt. Respondent Hlansen's moresenior eniplosees, were aware of that history. Mans of theemrplosces. inludillng Suggs. grumbled about the currentsstem anl d believed their percentage should be increased.Itov excr. until April 1977. none of the employees didnlutchI mnore than grumble.l)uring the first week in April. Respondent Hansen.through lIarvanchlik called one of its periodic service de-paitment meetings. 'Ihese meetings were generall? calledonce Ia quarter and covered shop-related matters, such asshop policies. ('he, rolet factory warranty interpretations.workmanriship. and attitudes. During the April 1977 meet-ing. Hlarianchik also spoke about a special certificationprogranl available to mechanics for which Hansen wouldpas.Late in tilhe meeting. Gordon Prescott. the service admin-istrator. told the assembled group he was aware that laborrates were rising in l.os Angeles. He said Hansen. too.would shortl', be looking into raising the wage rates andfringe benefits. tie specifically mentioned that two thingson his mind were the purchase of a dental addition to theexisting health plan and possibly changing the vacationand holiday pay programs. There is some reason to thinkthese remarks were onls Prescott's opinion. There appearsto have been no discussion within the dealership hierarchywhich had pinned these matters down to a concrete deci-sion.Harvanchik specifically recalls Prescott saying that ifany of the technicians had any ideas about the fringe bene-fits, thes could take it up with President Mann themselveson a "casual" basis. Mann had an office in the dealershipand was present every day.At that point Suggs asked Prescott if a letter to Mannwould be beneficial. Prescott replied that it would not, say-ing it was better to keep the requests "low key and casual."According to him. if the suggestions took a "formal" form.such as a letter, it would hae to go through the chain ofcommand and would "box" Mann into making a decision.585 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn the days thereafter, Suggs, according to fellow me-chanic Robert McDermitt, began talking with fellow em-ployees about what Prescott had said at the service meet-ing. McDermitt recalls Suggs asked employees if theywould go together as a group to Mr. Mann, but most of theemployees were unreceptive to that idea, explaining theybelieved it wouldn't do any good either to go in as a groupor to engage in a sitdown strike. About that time Suggsdrafted a letter to be signed by those employees willing tosign it, requesting improved wages and certain improvedbenefits. Although he circulated such a letter, he obtainedfew, if any, signatures.Nonetheless, the fact that he was circulating the lettercame to Prescott's attention. On April 22.2 Harvanchikcalled Suggs to his office where he and Prescott both ques-tioned Suggs. According to Harvanchik, he had only heardthat Suggs was thinking of presenting a letter to Mann andwanted to know if it was true. When he asked Suggs if itwas, Suggs at first denied it. Harvanchik says Prescott thennamed two employees who had told him Suggs was circu-lating such a letter among the employees. Thereupon Suggsadmitted he was. Harvanchik testified that Prescott, refer-ring back to the service meeting, then told Suggs he hadasked him not to do that; employees should keep such re-quests casual and low-key that a letter would prematurelyforce Mann to make a decision.Suggs replied that a letter would allow him to expresshimself better than an oral request because he was not afluent conversationalist.Harvanchik testified that until Prescott spoke he be-lieved Suggs' letter was only on his own behalf, and not onbehalf of others. Moreover, he said, no one during thecourse of the April 22 meeting discussed other mechanicssigning the letter or that the letter was being written as agroup effort. He says he did not tell Suggs to stop writingthe letter, but he is not certain whether Prescott prohibitedSuggs from writing the letter or not. He also says he knowshe didn't threaten to discharge Suggs: again, he is notcertain whether Prescott did or not. Harvanchik does sayhe doesn't believe anyone said anything about firing Suggsduring the meeting.Suggs asserts that the meeting began with Harvanchikstating that he understood Suggs had been soliciting me-chanics to sign a "letter of petition to send to the old man."After admitting he was doing that, Prescott told him a let-ter would not be the right way to do it and if Suggs didn'tdo as Prescott said, he was "not going to be around here."When Suggs asked for clarification, Prescott told him notto go around trying to get people to sign letters to the boss.Suggs replied that Prescott could dictate the quality of hiswork, but not what he said. Prescott responded saying."This is like the Army and, as your leader. I can suppressyou." Suggs then asked Prescott how he could communi-cate with Mann if he couldn't write a letter. Suggs recallsHarvanchik suggesting that Suggs could have an appoint-ment with Mann, but Prescott vetoed that idea. With that.the meeting ended.32 Harvanchik had learned on April 21 that Suggs was "going around talk-ing to employees." saying the onl) way he could express himself cisa hbwriting a letter to the dealer, Mann.Dissatisfied with what Harvanchik and Prescott had toldhim, Suggs a few days later mentioned his dissatisfaction toShop Foreman Don Oliver. He told Oliver he wished tospeak to someone higher in authority than the service de-partment management. Oliver then attempted to arrange ameeting between Suggs and Mann. After two postpone-ments, the meeting was held on April 27 in General Man-ager Paul Joseph's office. Mann, however, was not present.Suggs. Harvanchik, and Joseph all testified about thismeeting. Their versions are not in significant dispute ex-cept to the extent that Harvanchik and Joseph contendthat Suggs clearly said he was there as an individual, whileSuggs says that question was not discussed. He claims heneither said he was there as an individual nor said he wasthere on behalf of others.Joseph opened the meeting by asking who wished tospeak. Suggs said as the meeting was at his request, hewould begin. He said he wanted to advise management hewas unhappy with the pay plan because the percentage ofthe flat rate being paid him was not enough. He said infla-tion was hurting him and he believed Mann was wealthyenough to be able to afford to pay more. Joseph repliedthat the "50-50" days were over; that inflation was affect-ing the dealership's expenses and the service departmentwas operating "in the red."According to Harvanchik, Suggs conceded he was mak-ing more at Hansen than he had anywhere else, apparentlybecause the volume of business was good. Someone at themanagement level, according to Harvanchik, tried to "en-lighten" Suggs to the fact that Respondent was giving himthe best pay package it could while remaining a viablebusiness. They told him things had not changed signifi-cantlk since he had been hired 6 or 7 months before, al-though they did concede they were beginning to investigatepossible wage and benefit increases.Both Harvanchik and Joseph testified they were certainSuggs was speaking only for himself rather than on behalfof others. In support of that belief, Joseph testified Suggs"kept indicating that his only interest was his own, and thathe thought it was not fair, the pay plan was not fair per-centage-wise."Indeed, at the hearing as well as his prehearing affidavit,Suggs admitted his April 27 "plea" was only for himself,not for others: nonetheless, he says that was not actuallymentioned. He asserted, however, in his affidavit that hisplight "paralleled" that of other employees.4Suggs' prehearing affidavit omits the following matters which he testi-fied occurred during the April 22 meeting: I1) Prescott's statement that ifSuggs didn't doi as Prescott said. he would he discharged (2) Prescott'sdirective to cease attempting to get employees to sign letters to Mann. (3)Prescott's statement "Ihis is like the Arms and. as sour leader. I can sup-press sou4Suggs' testinlon regarding the April 27 meeting included the following.all of which is oritted from his affidavit: (I) During the meeting Josephaiccused hiln of talking like a union leader. (2) Prescott said he objected toSuggs trinmg to get fellov ecmployees to sign a letter because he vies ed sucha letter as "an official act. like a union or something" (3) Prescott said hecouldn't trust Suggs to go back into the shop and not be talking to themechanics. Iring to get them to sign a letter or go on strike. (41 Joseph saidhe didn't want anyone "polling my employees. saying how the) feel aboutsignling letters or going on strike " 1 he only matter which appears in hisafidailit w hich approximates this testimoins is Suggs' statement that Pres-cott and Joseph debated firing him beca;use he was a 'rabble-rouser "586 HANSEN CHEVROLETJoseph said he responded saying. "We have one pay planwhich is strictly for the service department. We can't tailor-make a pay plan for each individual." Joseph conceded.however, that it was common sense that if an individualwanted to talk about his pay. he would know that therewould be no way Hansen would change the pay plan justfor him.After completing their attempt to "enlighten" Suggs, buthaving been unable to persuade Suggs to give up his effortfor more money. Prescott said he didn't believe Suggs "ra-diated happiness by virtue of his discontent with the payplan." Prescott and Joseph then entered into a discussion.joined by Harvanchik, regarding whether or not theyshould continue to employ Suggs. Prescott expressed a fearthat if Suggs was unhappy, his work performance wouldlikely suffer. Suggs assured him it would not. and Harrvan-chik seconded Suggs. Nonetheless. according to Joseph.Prescott decided to terminate Suggs' employment.Shortly thereafter, at Prescott's direction, liarvanchikprepared a termination slip. On the slip -larsanchik ex-plained the discharge as follows: "Misconduct-attitude:employee expressed dissatisfaction over pay plan that hasbeen in effect since prior to his date of hire. Discussionswith employee unsuccessful in attempts to bring about amore positive attitude. Therefore. termination was nec. toallow employee oportunity [sic] to find another job wherehe could be happier." Suggs signed the termination slipunder some language of adhesion which said he had readthe above reason for the termination and agreed it wascorrect.With that, Suggs' employment at Hansen endedD. Suggs' Tenure at Respondent IFeli.As previously noted. Suggs had worked at RespondentFelix from May 1969 to September 1973. During earls1973, according to Felix's former service manager. JamesMandas, Suggs had engaged in certain activity to protestwages. Mandas recalled Suggs issuing a letter throughoutthe shop asking mechanics to sign it as a request for morewages. Suggs personally gave the letter to Mandas andMandas recalled it had the signatures of approximatelytwo-thirds of the mechanics. He recalled the letter soughtmore money per flat rate hour. a better health plan. andbetter fringe benefits.Mandas said the petition ultimately resulted in an im-provement in the wage and fringe structure, although theywere not implemented immediately. He does not recallwhen they actually were put into effect. saying it occurredwithin the next 6 months. He knows the letter had a signifi-cant impact upon Felix's decision to increase wages andbenefits because he participated in that decision.Subbs believes Felix at that time engaged in a reprisalagainst him for engaging in that activity because. he says,fewer jobs were sent to him after that. Mandas recalls Suggscomplaining that fewer jobs were being sent to him andremembers looking into it and instructing the dispatcher tobe certain that jobs were distributed equally. Mandas alsotestified that to his knowledge Felix engaged in no reprisalsagainst Suggs for having caused the letter to be circulated andpresented.In any event, Suggs left Respondent Felix's employ inSeptember 1973 in order to attend the Northrop Instituteof Technology for training as an aircraft mechanic. Ap-proximatelx a sear later. Suggs filed an unemploymentcompensation claim against Respondent Felix. In supportof that claim, he told the State Employment DevelopmentDepartment, which administers unemployment insuranceclaims, that he had left Respondent because of harassmentand omitted the fact that he had left in order to further hiseducation. Respondent Felix opposed the claim and suc-ceeded in persuading the state agency to deny it.On F ridas. \laN 6. 1977. Respondent Felix's assistantservice manager. Howard Wilburn, interviewed Suggs. Atthat time Suggs filled out an application form listing hisprevious emploslment. including the notation that he hadbeen terminated b\ Hansen the week before. In addition.Suggs listed three other dealerships where he had worked,the Northrop Institute. and his 1969 73 Felix experience.During the interview Wilburn asked Suggs if he "couldstand a reference check." Suggs replied that he could. Ac-cordingly. Wilburn told him to report for work on Mondaymorning. May 10.At this point, Suggs' version and Respondent Felix's ver-sion of what occurred are at variance.Suggs testified he reported for work on Monday, work-ing a full 8 hours on three different jobs. Late that af-ternoon Wilburn brought him some employment forms tobe filled out and brought back on Tuesday. He says that onI'uesda' he reported for work about 7:30 a.m., and about 8a.m. Wilburn asked him for the forms. Suggs said he hadn'tbrought them, and Wilburn asked Suggs to go to the officeto fill them out. Suggs did so. About 9 a.m., after having givenWilburn the completed forms, Wilburn invited Suggs to acoffee break at a nearby coffee shop.Suggs sass the coffee break was spent discussing howthings were when he had worked for Felix in the past. Asthes were returning to the shop, according to Suggs. Wil-burn said. "I've got a problem with you .... Do youremember when I asked you if sou could stand a referencecheck?" When Suggs replied he did, Wilburn said, "Well, Icalled back to your former employer, Hansen, and I foundout that you were a troublemaker there, trying to start aunion. I've checked your past record here, and I found outthat you were a troublemaker here. you tried to start aunion. So I can't have you working around here. So youjust pack sour tools up and go on down the road." Suggsalso recalls Wilburn saying. "l've called your other formeremployers, S & J Chevrolet, Mission Chevrolet, and they' alltell me that sou are not rehirable. Looks like you're goingto have trouble finding work around here, so it looks likeyou might as well just pack up and get out ...it looks likeyou are going to have trouble finding employment aroundhere unless vou can cover this up." Suggs said Wilburn hadhis job application in his back pocket and pulled it out andreferred to it during the conversation. 5'SiU ,' .Iffid.a1il Incl udec his c.lllla thai I.llburn said he had been atrouhleli,tkel dilrllin his preX i,ou tenure. hbi orllli: ( i W blhurns sateremenito the efectl Ihait Siugs h.ld presilusli tried ito tart a union at Felih: I2\ ik d .hln' aIlleed it ihemenl i l .h .:' mlietr ermlplser,. S & J ( he.roleland %\ilson (hen.rolet had el.en him had referenes: and ) Vilihurn'alleged uiaIcTllenIt that Stiugc If he u ahed ti iohiain employment in Ihe area,Inllkd h,tic ii , t, l his rPSt record587 DECISIONS OF NAIIONAL LABOR RELATIONS BOARDSuggs went back to his work area, locked up his tools.and then went looking for Wilburn to ask him for a termi-nation statement. Instead of finding Wilburn, he foundGeorge Matsuguma. the service manager, and asked himfor the statement. Matsuguma agreed to see Wilburn aboutit. Suggs then went to Matsuguma's office to wait andshortly thereafter Wilburn appeared, saying he would getSuggs a termination statement. A short time later Wilburngave one to him.The termination statement given Suggs by Wilburn isdated May 10 and says:At the time Mr. Cornelius Suggs filled out the Felixemployment application he was asked if he couldstand an employment check, and he stated that therewas no trouble.After employment check Mr. Suggs would not passFelix requirements for employment.Suggs then left the premises about 10 or 10:30 a.m. withthe statement.Respondent's witnesses report the matter somewhat dif-ferently. According to Wilburn. he hired Suggs on Friday,telling him to report to work on Monday and actually dis-charged him on Tuesday.6Wilburn testified he needed agood brake and front-end mechanic and believed Suggscould fill the bill. If it were up to him, he said, he wouldhave kept Suggs. However, he says he was directed by Re-spondent Felix's business manager, Peter Dizon. to dis-charge Suggs.Wilburn recalled the discharge occurred about noon onTuesday at the coffee shop next door. He says he toldSuggs, asserting to him he was attempting to avoid hurtingSuggs' feelings, that he was laying him off because he wastightening back on the brake department and did not haveroom for two employees. He says Suggs came back a dayor two later to get his check and at that time Wilburn gaveSuggs the termination letter, backdated to May 10. Wil-burn is certain that he did not give Suggs the letter on thesame day he was discharged. He recalls the letter as beingthe result of a telephone call from Suggs which occurredseveral days after the discharge.Wilburn denies that during the discharge interview hetold Suggs anything about prior employment referencechecks, unemployment hearings, or anything else. He saysthe only reason he orally gave Suggs for the discharge wasthe fact that Felix did not have room for two brake andfront-end mechanics. He agrees that the language of thetermination letter gives another reason, Suggs' failure tostand an employment check, and that it does not mentionthe lack of need for two employees. He denies he toldSuggs he had checked with Hansen and had learned Suggswas trying to start a union there. He also says that hedidn't tell Suggs he had checked with Mission Chevroletand S & J Chevrolet or that they had said he was unrehira-ble. He recalls that when he checked with Mission Chevro-let, the service manager there told him Suggs was laid offwhen an ill employee returned to work. He doesn't recallwho he spoke to at S & J Chevrolet or what they said about6 Wilburn is confused about the dates of the month hich Suggs actualIlyworked. He said Monday was Mat 8 when in fact It was Mas 9. and hethought Tuesday was May 9 when it actuall'y was Ma, 10.Suggs. He denies having Suggs' application form with him:he says it was in Dizon's office.He does recall checking with Hansen's service manager.since Suggs had recently been fired by that firm. Wilburnsaid he does not recall the name of the individual he spoketo at Hansen. He could only say he followed his practice ofasking for the service manager and identifying himself asFelix Chevrolet. According to Wilburn, the names of theindividuals who are involved in such calls are not normallygiven or sought. In any event. he recalls the Hansen servicemanager saying Suggs was a "good man." Wilburn testifiedHansen's reference was the reason he hired Suggs. He saidhe doesn't recall if Hansen's service manager mentionedSuggs had recently been fired. He also says that he did notask IHansen why it had fired Suggs even though Suggs'application form clearly showed that he had been terminat-ed.Hansen's Harvanchik testified someone from Felix hadcalled regarding Suggs and he simply told Felix that Suggs'work was good. He said there was no discussion about whySuggs had been terminated, and he denied mentioningSuggs had circulated any letters or petitions, agitated em-ployees. or engaged in union activities.Dizon. who occupies the position of business manager aswell as corporate secretary-treasurer of Respondent Felix,testified that he is also in charge of personnel. Normally, hesaid, he does not involve himself directly in hiring. However,he said that when Felix hires an individual who is a formeremployee, those papers do cross his desk.He said on Monday, May 9. Suggs' file came across hisdesk as a former employee. At some point during the latemorning, he reviewed it and noticed Suggs had been in-volved in an unemployment compensation dispute withFelix. He examined the dispute, observed Suggs had madea false claim to the unemployment compensation agencyand decided that anyone who would lie to the State wouldalso lie to a customer. Accordingly. about noon that day,he called Service Manager George Matsuguma to his officeand told him he had to let Suggs go. Matsuguma asked ifDizon wanted to tell Wilburn to fire Suggs or if Matsugu-ma should tell him. Dizon agreed to speak to Wilburn andMatsuguma then sent Wilburn to see Dizon. According toDizon, he had explained to Matsuguma the reason for thedischarge, that Suggs had made a false claim to the State.but when Wilburn appeared in his office, he didn't explainit to Wilburn, assuming Matsuguma had already done so.He remembers telling Wilburn that Suggs' "past employ-ment requires that we terminate him at this time." WhenWilburn protested he badly needed a brake and front endmechanic, Dizon told him, "There is a credibility questionhere, Howard, you'll just have to terminate him, youknow." He went on to tell Wilburn he had explained thecircumstances to Matsuguma and if he wished to do so,Wilburn could discuss it with him. Nonetheless, he said,Suggs had to be terminated. Dizon said he expected Suggswould be discharged that same day.Both Dizon and Wilburn testified they did not discussSuggs' prior employment with Hansen during this conver-sation.Wilburn said when Matsuguma told him he had to ter-minate Suggs. Matsuguma did not tell him why, nor did he588 HANSEN CHEVROLETask. He simply went to see Dizon. He recalls [)izon tellinghim he had to fire Suggs because of a "credibility gap."apparentl? adopting the phrase 'credibility question" usedby Dizon in his testimony. W'ilburn. however, said thephrase "credibility gap" was not actually used by Dizon.but words to that effect. He said Dizon did not tell him ofSuggs' false unemployment compensation claim until wellafter Suggs was fired.Wilburn was confused with regard to when Dizon gavehim the instruction to terminate Suggs. At first he testifiedthat the instruction was given on Monday. and he does notknow why he waited until TuesdaN to discharge Suggs.Later he said he spoke with Dizon on Tuesday and thencorrected himself, saying Dizon's instructions were givenon Monday.In addition. Wilburn denies ever saying to Suggs he hadchecked Suggs' record and found he had tried to start aunion during his previous employment at Felix: he saxs hedid not know Suggs had tried to start a union at Felix untilthe first day of the instant hearing when he heard Suggs'and Mandas' testimony.; In addition, Wilburn denies evertelling Suggs that in order to obtain employment in thearea he would have to cover up his past employment rec-ords.111 ANALYSIS 'ND ( ()N I SIONSA. Respondent Hansen Unlavtl lul/ Discharged SuggsIn the foregoing factual explication regarding Respon-dent Hansen's discharge of Suggs, I deliberately avoidedciting evidence given by Suggs. I did that not becauseSuggs appeared to be an untrustworthy witness, but be-cause he admittedly made a false claim to a state agencyand because his affidavit contained a number of seriousomissions. I am not certain, given the circumstances of thecase against Hansen. that Suggs' credibility is significant.I recognize Suggs readily admitted his misconduct be-fore the State and explained the omissions in the affidavitas being either matters which he neglected to tell the Boardagent, which the Board agent did not ask about, or aboutwhich he did tell the Board agent but which the Boardagent failed to include. He further testified that he gave theaffidavit to a Board agent who was serving as the RegionalOffice's officer-of-the-day at the same time he filed the in-stant charges. I am aware that Board agents who serve asofficers-of-the-day are often interrupted by telephone calls,drop-ins, and other distractions. That being the case,Suggs' testimony that the Board agent failed to ask certainquestions or failed to write down everything he said is adistinct possibility. Even so, because iit seems to me thatRespondent Hansen's own witnesses testified in such afashion as to make out a violation. I choose to avoid Suggs'testimony here in order to deal Kwith the case on Hlansen'sterms, thereby alleviating the need to rely upon Suggs' tes-timony, which is subject to doubt because he made a falseclaim and because his affidavit was incomplete, thereb,making his testimony subject to challenge as a recent fabri-cation or excessive embellishment.'5l lburn had onl w,-rkecd fir :clx for 4 monthls l hcil the S.ui;g 1,.mlcrlarose.Thus. the facts as reported by Respondent's witnessesHarvanchik and Joseph are these: In early April. during aservice department meeting. Prescott observed that Re-spondent would. because of competitive conditions, prob-abhl be increasing wages and fringe benefits. and invitedemployees to speak to Corporate President Mann on anindi idual basis. Suggs then asked if a letter signed hb themechanics %would he helpful in persuading Mann to makebeneficial changes. Prescott opposed that procedure. say-ing it was "too formal." would box Mann in and wouldhave to go through Hansen's chain of command. On April22. when Harvanchik called Suggs to his office. Prescott said,according to Harvanchik, that he had learned from otheremployees that Suggs was attempting to solicit other employ-ees to join him in writing the letter. Suggs then admitted hewas. According to Harvanchik, however. Suggs also said hisletter was intended to be his own individual letter. Thattestimony is rejected, because if Prescott knew and Suggsadmitted he was attempting to solicit other employees to signthe letter, Suggs would not then have reversed his field andsaid it was his own individual letter. Harvanchik said themeeting ended after both he and Prescott suggested simplythat Suggs catch Mann and have an informal discussion withhim, but Suggs replied he'd rather write Mann a letter.During the April 27 meeting, when Suggs was dis-charged. it is clear from Joseph's testimony that Prescottwas the one who made the decision to discharge Suggs andJoseph merely concurred and approved it. This occurredafter Suggs had made a "plea" to change the wage sched-ule. W'hether Suggs was simply making a plea for himselfseems to be of little moment. There was only one pay sys-tem in effect in the service shop, and Suggs. Prescott. andJoseph well knew that the only way an individual's paycould be changed would be to change the pay of all simi-larls situated employees. In any, event, Prescott knew, thatonl' 4 davs before. Suggs had been actively soliciting otheremployees to join in a concerted effort to obtain a changein the pay and fringe plans, and that Suggs still wished towrite Mann a letter.Thus. when Suggs refused to be "enlightened," Prescottknew Suggs might well continue to obtain the collectiveefforts of other employees to obtain wage increases. It wasclearly for that reason Prescott said Suggs did not "radiatehappiness." True. Prescott couched his decision in termsrelating to the probable continued quality of Suggs' work.However. when Harvanchik. Suggs' immediate supervisor,agreed with Suggs that his work quality would not fall,Prescott continued to concern himself with Suggs' inabilityto "radiate happiness." Obviously Suggs was unhappy withwages and obviouslN, too, he had recently been involved inan abortive effort to persuade other employees to join himin a group request to Mr. Mann.I agree with the General Counsel that Respondent hadnothing to fear from a letter individually written by Suggs.There was no essential difference between that letter andthe informal conversation with Mann suggested by Pres-cott. Such a letter required no formal response nor could itpush Mann into a corner. The only thing which wouldhave required a formal response and which might haveboxed Mann into a corner was a collective letter, exactlythe sort of letter Suggs had attempted to solicit prior to the589 DECISIONS OF NATIONAL LABOR RELAT IONS BOARDApril 22 meeting. Thus, testimony to the effect that Suggswas seeking an individual increase on April 27 is of nomoment. Prescott clearly was considering Suggs' previousconcerted effort and undoubtedly all were aware that evenhis so-called individual effort of April 27 would necessarilyhave a collective rippling effect on Suggs' fellow employ-ees.Accordingly, I conclude that Respondent violated Sec-tion 8(a)(1) of the Act on April 27, when it dischargedSuggs because it was aware he had a propensity to engagein concerted activity for and on behalf of himself and otheremployees and because it feared that continuing Suggs inits employ would result in a recurrence of such activity.N.L.R.B. v. Sencore, Inc., 558 F.2d 443 (C.A. 8, 1977).Although I have decided the Hansen case on the basisthat Hansen's Prescott fired Suggs because he feared Suggswould continue to engage in collective activity to obtainincreased remuneration, there is another matter which re-quires comment. Respondent Hansen points to the evi-dence that on April 27, Suggs was acting only as an indi-vidual, seeking an increase only for himself. That fact, it isargued, demonstrates that on April 27, Suggs was not en-gaging in concerted activity, and the case is simply onewhere an employee was fired for asking for a raise for him-self; therefore, the discharge was lawful.Although that argument has a certain appeal, I believe itmust be rejected. Everyone employed at Hansen, employ-ees and management alike, knew there was only one uni-form pay system which applied to the mechanics. Theyknew it was impracticable, if not impossible, to change thesystem for one without changing it for all. Thus, Suggs'request was of common interest to all employees, and man-agement was aware of that fact. Such a fact requires theconclusion that Hansen knew Suggs' efforts would have acollective benefit for all the mechanics and thus was con-certed activity protected by Section 7. See Fairmont HotelCompany, 230 NLRB 874 (1977).Under that logic it is immaterial that Suggs may not havebeen designated as a spokesman or representative of theother employees. In Diagnostic Center Ho.spital Corp. ofTexas, 228 NLRB 1215, 1217 (1977), the Board said anemployee's activity is concerted and protected "irrespectiveof whether she was overtly designated by other employeesto act on their behalf .... It is clear ...that Birdwell'sfellow employees shared her concern and interest in thesubject matter of the letter and, consequently, that Birdwellwas acting conertedly on behalf of her fellow employees."See also Alleluia Cushion Co., Inc., 221 NLRB 999 (1975).Cf. American Arbitration Association, 223 NLRB 71 (1977).The same can clearly be said here of Suggs, and since inthis argument Hansen admits it discharged Suggs for thateffort, it follows that his discharge was unlawful.B. The General Counsel Has ort Proven Respondent FelixViolated the Act in its Discharge of SuggsAt the outset, it should be observed that RespondentFelix's conduct here is somewhat suspicious. On the otherhand, the suspicious nature of the discharge is only appar-ent by virtue of circumstances. Careful analysis of the casereveals that the only direct evidence of unlawful motivecomes from Suggs himself. As I have noted earlier, Suggsin the recent past has engaged in conduct lacking probityand his affidavit contains a number of serious omissions.Even though he appeared to be candid before me and eventhough the omissions may be adequately explained, that isnot sufficient to justify full acceptance of his testimony, atleast not without additional corroborating evidence. In theHansen portion of this Decision such evidence was available:here it is not.Of course, this is not to say that Respondent's conducthere is not curious. It had a need for a skilled brake andfront-end mechanic, and Suggs was qualified to fill thatopening. Moreover, he had only days before been dis-charged by Hansen for having engaged in an attempt toorganize employees in a concerted effort to increase wages.That is an activity not likely to be welcomed by a prospec-tive employer. Moreover, Wilburn's testimony that hehired Suggs based solely on Hansen's contention that hewas a good employee, but never asked why Hansen termi-nated him. seems strange. Even so, it is not wholly improb-able. Nonetheless, I believe that General Counsel hasfailed to show by a preponderance of the evidence thatRespondent Felix was actually aware of Suggs' activity atHansen (except through Suggs' own assertion, upon whichI cannot in fairness reply).Moreover, it appears that the decision to discharge Suggswas made by Dizon. His testimony, which was not chal-lenged to any significant degree, was simply that when helearned Suggs had been rehired, he checked RespondentFelix's files on Suggs and learned he had made a falseclaim to the State unemployment compensation agency.That, according to Dizon. triggered an immediate directiveto Matsuguma and Wilburn to discharge Suggs. I do find itsomewhat odd that Dizon only told Matsuguma, and notWilburn, what the "credibility question" actually was.Even so, there is a high degree of probability that Dizonwould have assumed Matsuguma had just told Wilburn thedetails and had decided not to repeat them, but simply tomake clear to Wilburn that the matter was importantenough to overrule Wilburn's decision to hire Suggs.It appears to me that the case must be resolved on thebasis of whether or not Respondent Felix knew of Suggs'activities at Hansen. I conclude that the General Counselhas not proven Felix had such knowledge.First, Wilburn's testimony that he did not discuss withHansen the reason for Suggs' discharge. while facially im-probable, is corroborated by Harvanchik. Indeed, Harvan-chik had attempted, if mildly, to persuade Prescott not tofire Suggs. It is likely, therefore, that Harvanchik was sym-pathetic with Suggs' plight and was willing to recommendSuggs to Felix rather than to blackball him. Accordingly, Ibelieve Wilburn's testimony that no one at Hansen advisedhim of Suggs' protected activities.Aside from the conversation between Wilburn and Har-vanchik, there is no evidence that the two dealerships com-municated in any way about Suggs. Certainly there is noevidence that Dizon, who made the decision to dischargeSuggs. had somehow become aware of his activities atHansen. I find therefore that, aside from Suggs' testimony,there is no evidence that Felix knew of Suggs' protectedactivity at Hansen.590 HANSEN CHEVROLETEven examining Suggs' testimony regarding his tenure atFelix raises some questions regarding its acceptahilitD.Suggs testified that Wilburn did not give him the employ-ment papers until Monday afternoon, to be filled out thatnight and returned on Tuesday. It seems odd to me thatthen would not have been given him on the previous Fri-das, to be returned on Monday.The bond application, which Suggs filled out, is dated onMonday and he testified he filled it out on that day. Healso testified, however, that after he forgot to bring thepapers with him on Tuesday. Wilburn sent him to the of-fice to fill them out and he did so. Shortly thereafter. Suggssays he was fired. Such testimony does not explain his sig-nature on the bond application made the day before. Ibelieve, therefore, that Wilburn gave Suggs the papers onFriday. not Monday, and it was earl) on Monday morningthat he filled them out. That certainly gives strength toDizon's testimony that Suggs' file came to him later thatmorning.Another item of doubt is Suggs' testimony that Wilburnon Tuesday morning had Suggs' job application form withhim during the discharge. Wilburn denied it, saying theapplication was in Dizon's office. Frankly. Wilburn's testi-mony seems the most likely. He had no need of the appli-cation form; he was simply carrying out Dizon's instruc-tions. It is probable, therefore, that W'ilburn did not havethe form with him.Suggs' testimony here, therefore, seems to suffer the dualinfirmities of confusion and embellishment. It is the embel-lishment which concerns me most, because that casts doubton Suggs' version of what Wilburn told him on Tuesdasduring the discharge.sI realize that Wilburn appears to have given shifting rea-sons to Suggs for the discharge. The advancement of shift-ing reasons can be evidence of guilt. yet I do not believe itto be such here. True, the first reason Wilburn gave Suggs.lack of need for two brake and front-end mechanics. wasfalse-transparently so. No one, certainly not Suggs. couldhave believed it. Under that circumstance, Wilburn's ex-planation that he was attempting to avoid hurting Suggs'feelings is a reasonable explanation, at least as reasonableas the contrarv explanation, that he was concealing anoth-er motive. Giving Suggs an oral explanation which Suggscould use with neutral effect on Suggs' prospective employerswas a reasonable action by Wilburn, who had no axe to grindwith Suggs and who was sorry he couldn't keep him. WhenSuggs insisted the explanation be in writing, Wilburn gavehim a more accurate version, again pulling his punch by notmentioning the "credibility question." Even Wilburn's dela?in firing Suggs appears to be evidence of Wilburn's lack ofevil motive. He didn't want to fire Suggs and avoided thatdistasteful task until he had prepared himself to do it.On balance, therefore. I conclude that RespondentFelix's explanation for its actions regarding Suggs is themore credible. It appears that it had no knowledge ofSuggs' activities at Hansen: Suggs' contrary testimon' isi V hlburn. too,. suffered from i2,llfUi.Mill re.rdlrli thhe ectlTRiC Of te c llbut I cirlnilrr t i he engaged in ernhclhlshlllriet .r irtn Orhcr rLiditll I lc,ldillme to rlrcct hil terllernxoNor I, Ihere ian credible Itdence than I elix held Sugit' '171 Iprecrlted,ill itles aig in;.[ himrejected. That being so, it follows that Felix could not havedischarged Suggs for his activities at tHansen.' I shall there-fore recommend that the complaint against Felix be dis-missed.Iv THE REMLDYHaving found that Respondent Hansen has engaged inunfair labor practices within the meaning of Section 8(a)(1)of the Act by discharging Cornelius Suggs for exercisinghis Section 7 rights to engage in the concerted protectedactivity of soliciting other employees to join with him inmaking requests for improved wages and benefits. I shallrecommend that it be ordered to cease and desist there-from and to take certain affirmative action designed toeffectuate the policies of the Act. In addition, I shall rec-ommend that Hansen be required to immediately offer re-instatement to Suggs and to make him whole for any lossof pay he maN have suffered by reason of the discrimina-tion against him. Backpay for Suggs and interest thereonshall be computed on a quarterly basis in the manner pre-scribed in :' 1'4' 4'oolHorth Company. 90 NLRB 289(1950). and Florida Steel Corporation. 231 NLRB 651(1977)."°Upon the foregoing findings of fact and upon the entirerecord in this case. I make the following:CoN( I SIONS OF L0A-i. Respondent Hansen Chevrolet and Respondent FelixChevrolet are employers engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. On April 27. 1977. Respondent Hansen violated Sec-tion 8(a)( 1) of the Act when it discharged its employeeCornelius Suggs beca.use he had engaged in and it fearedhe would continue to engage in the concerted protectedactivit, of organizing fellow employees to collectively re-quest increased wages and benefits.3. Respondent Felix did not, on May 10, 1977, engage inany violations of the Act when it discharged Suggs.Upon the foregoing findings of fact, conclusions of law.and the entire record in this case. and pursuant to Section10(c) of the Act. I hereby issue the following recom-mended:ORDER "1The Respondent. Hansen Cherolet. Los Angeles, Cali-fornia, its officers, agents. successors, and assigns, shall:I. ('ease and desist from:(a) [)ischarging employees because they seek to orga-nize employees to make collective demands or requests forimprosved wages and fringe benefits.si, e. gcntridl' I .t'/,ri ,nii a ttIiiilmi (i,. 138 \t RB 7161962)In Ihe eticnt no excceptlns ire filed ., prixmded h; Sec 10246 of theRules -nd Regil.oiltri f the Natinal habor Relat.n.is B.rd. the fndingsi'o ..ll U ..1 n d rTe- 'irt r llllllc ()rder hereiln hall. i.l prorided in Sec112 4i ,! the RueI, .an Rceidatit,. hr aid opted hl the Board and henlleiti. Lllt, /''. ht ,lk lMtl u .lwd ()r&Ir allt all hbe1etione thereto hIJll hedIeeimed t 11ied , Fr Ill purp..'eCs591 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) In any other manner threatening, restraining, orcoercing employees in the exercise of the rights guaranteedthem by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a) Immediately offer Cornelius Suggs reinstatementand make him whole for lost earnings in the manner setforth in that portion of this Decision entitled "The Rem-edy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards.personnel records and reports, and all other records neces-sary to analyze the amount of backpay due under the termsof this Order.(c) Post at its Los Angeles, California, facility copies ofthe attached notice marked "Appendix." 12 Copies of thenotice, on forms to be provided by the Regional Directorfor Region 31, after being duly signed by the authorizedrepresentative of Respondent, shall be posted by Respon-dent immediately upon receipt thereof and be maintainedby it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered, de-faced, or covered by any other material.(d) Notify the Regional Director for Region 31. in writ-ing, within 20 days from the date of this Order. what stepsRespondent has taken to comply herewith.IT IS FURTHER ORDERED that the remainder of the consoli-dated complaint as it relates to Respondent Felix Chevro-let be, and it hereby is, dismissed.] In the event that this Order is enforced b) a judgment of it lnitedStates Court of Appeals. the words in the notice reading "Posted hs Orderof the National l.abor Relations Board" shall read "Posted Pursuant to aJudgment of the United States (Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNotItE To EMPLOYEESPosIt -l) BY ORDER OF THENAIIONAl LABOR RFLAIIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties had the opportunity topresent evidence, the National Labor Relations Board hasfound that we violated the National Labor Relations Act,and we have been ordered to post this notice to our em-ployees.The National Labor Relations Act, as amended, givesall employees the following rights:To organize themselvesTo form, join, or support unionsTo bargain as a group through a representativethey chooseTo act together for collective bargaining or othermutual aid or protectionTo refrain from any or all such activity except tothe extent that the employees' bargaining represen-tative and employer have a collective-bargainingagreement which imposes a lawful requirement thatemployees become union members.WI. aWl. NOT discharge employees because they en-gage in the protected concerted activity of organizingemployees to collectively request increased wages andbenefits or because we fear they will engage in thatactivity in the future.Wti Willi NOT in any other manner interfere with,restrain, or coerce our employees in the exercise of therights guaranteed them by Section 7 of the Act.WE WtLL offer to reinstate immediately CorneliusSuggs to his former job or, if that job no longer exists,to a similar job, without loss of seniority or otherrights and privileges, and WE WILL make him whole forany loss of pay he may have suffered as a result of histermination on April 27, 1977, together with interestthereon.HANSEN CHEVROLET592